IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


 KRAUS USA, INC.,

                                Plaintiff,
                   V.
                                                           No. 1:17-cv-06541-ER
 SERGIO MAGARIK a/k/a SERGEI MAGARIK,
 VONN, LLC a/k/a VONN LIGHTING, LLC
 d/b/a VONN LIGHTING, VIGO INDUSTRIES,                    Hon. Edgardo Ramos
 LLC, LENNY V ALDBERG and NIGEL
 CHALLENGER

                                Defendants.                 CONSENT ORDER DISMISSING
                                                           ALL CLAIMS, COUNTERCLAIMS
 VIGO INDUSTRIES LLC                                       AND/OR THIRD PARTY CLAIMS
                                                                 WITH PREJUDICE
                                Counterclaimant &
                                Third-Party Plaintiff
                   V.


 KRAUS USA, INC.

                                Counterclaim
                                Defendant,
                        and

 TODD ALEXANDER

                                Third-Party
                                Defendant.

        WHEREAS on August 28, 2017, plaintiff Kraus USA, Inc. ("Kraus") filed a Complaint in

this matter against defendants: (i) Sergio Magarik ("Magarik"); (ii) Vonn, LLC a/k/a Vonn

Lighting, LLC d/b/a Vonn Lighting ("Vonn"); (iii) Vigo Industries, LLC ("Vigo"); (iv) Lenny

Valdberg ("Valdberg"); and (v) Nigel Challenger ("Challenger") (Magarik, Vonn, Vigo, Valdberg

and Challenger shall collectively be referred to as "Defendants") (See ECF #1);

        WHEREAS on September 19, 2017, Magarik filed an Answer, Counterclaim and Third-

Party Complaint in this matter against: (i) Kraus; (ii) Russell Levi ("Levi"); (iii) Michael Rukhlin;

122713809.1
BE: 11797573.1/VIG0l 1-272998
("Rukhlin"); (iv) Dan Lusby ("Lusby"); (v) Kraus China ("Kraus China"); and (vi) Enpower, LLC

("Enpower") (Levi, Rukhlin, Kraus China, and Enpower shall collectively be referred to

collectively as "Third-Party Defendants") (See ECF #21 and ECF #22);

        WHEREAS, on October 16, 2018, Magarik filed an Amended Counterclaim & Third-

Party Complaint against Kraus and Third-Party Defendants (See ECF #126 and ECF #127); and

        WHEREAS, on October 17, 2018, Vigo filed a Counterclaim against Kraus and Todd

Alexander ("Alexander") (See ECF #128);

        WHEREAS on May 12, 2020, certain counts in Kraus' Complaint were dismissed with

prejudice and without prejudice (See ECF #166);

        WHEREAS by Order dated September 30, 2019, Magarik's claims against the Third-Party

Defendants were dismissed (See ECF #155);

        WHEREAS, on May 22, 2020, Kraus filed a First Amended Complaint against Defendants

(See ECF #168);

        WHEREAS for ease of reference, the claims that Kraus asserted in ECF # 1 and # 168

shall be referred to as the "Kraus Claims" and the clams asserted by any of the Defendants in

ECF #21, #22, #126, #127 and #128 shall be referred to as the "Vigo Claims";

        WHEREAS all the parties to this Consent Order shall be collectively referred to as "the

Parties";

        WHEREAS the Parties have agreed to dismiss any and all of the Kraus Claims and all of

the Vigo Claims remaining in this matter with prejudice and without attorneys' fees and costs;

        WHEREAS the Parties agree to forego the right to seek appeal from any Orders issued in

this case though the date of this Consent Order; and




122713809.1
BE: 11797573. lNIGO 11-272998
           WHEREAS the Parties now jointly submit this Consent Order for approval and entry by

the Court to fully settle and resolve any and all of the Kraus Claims and the Vigo Claims;

           IT IS HEREBY RESOLVED, CONSENTED TO AND ORDERED AS FOLLOWS:

      1.         Any and all claims and causes of action asserted in this action, and/or that could

have been asserted in this action, by the Parties against one another are hereby DISMISSED

WITH PREJUDICE, without attorneys' fees and without costs.

      2.         This Consent Order of dismissal shall have no effect whatsoever on the appeal in

the separate matter captioned Magarik v. Kraus USA, Inc., et. al., currently pending before the

New York Supreme Court, Appellate Division, Second Department under Docket# 2020-04299,

Docket# 2020-04302 and Docket# 2020-04303 ("the 1118 Action Appeal") involving Sergio

Magarik' s ("Magarik") appeal of the trial court decision in the matter captioned Magarik v. Kraus

USA, Inc., et. al., Index# 606128/2015 (Sup. Ct. Nassau County); ("the 1118 Action").

      3.         This Consent Order of dismissal shall have no effect whatsoever upon the rights

and claims of any party to the 1118 Action and the 1118 Action Appeal, and all such rights and

claims are hereby expressly reserved, including any and all of Magarik's claims and rights under

Section 1118 of New York's Business Corporation Law (the "Section 1118 Claim") asserted in

the 1118 Action and 1118 Action Appeal, including but not limited to any further appeals or

proceedings involving the 1118 Action and/or the 1118 Action Appeal..

      4.         The Clerk of the Court is hereby directed to close the file on this Action.




122713809.1
BE:11797573. lNIGOl l-272998
     Dated: New York, New York                 SO ORDERED:
            May 24, 2021

                                               Hon. Edgardo Ramos, U.S.D.J.

         We hereby consent to the form and entry of the within Order:

  FOX ROTHSCHILD LLP                                  BRACH EICHLER, LLC
  Attorneys for Plaintiff, Third Party                Attorneys for Vonn LLC, Vigo Industries,
  Defendants and Todd Alexander                       LLC, Sergio Magarik, Lenny Valdberg &
                                                      Nigel Challenger


  By:   ______,a,. . _dai1,~. ._,. _-                  By:._ __ _ __ __ _ __
            Jofaan Kaplah, Esq.                            Bob Kasolas, Esq.




122713809.1
BE: 11797573.1/VIG0l 1-272998
